Case 1:20-cv-06301-JGK Document12 Filed 10/26/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

STEPHANIE DIGGS,
Plaintiff, 20-cv-6301 (JGR)

- against - ORDER

 

NATIONAL RAILROAD PASSENGER CORP.,
ET AL.,

Defendants.

 

JOHN G. KOELTL, District Judge:

The parties shoulda file a Rule 26(f) Report by November 6,

2020.

SO ORDERED .

Dated: New York, New York 4
October 26, 2020 ad OP

“~ John G. Koeltl
United States District Judge

Chapel SENS
COCUMENT
rt LECTRONICALLY FILED

Alea Aue

 

 
